I DNA BODY

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-00167-MMD-CLB Document 21 Filed 04/09/21 Page 1 of 3

Case 3:19-cv-00167-MMD-CLB Document17 Filed 04/07/21 Page 1 of 9

AARON D. FORD

Attorney General
KAYLA D. DORAMEH, Bar No. 155388 ' ri

Deputy Attorney General __v_FILED RECEIVED
State of Nevada ENTERED SERVED ON

Public Safety Division .
100 N. Carson Street COUNSEUPARTIES OF RECORD

Carson City, NV 89701-4717
Tel: (775) 684-1259 APR 07 2021

E-mail: kdorame@ag.nv.gov CLERK US DISTRICT COURT

’ DISTRICT OF NEVADA
Attorneys for Defendants
. wsc'NO COPY pany

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
HAROLD SMITH,
Case No. 8:19-cv-00167-MMD-CLB
Plaintiff, :
vs. STIPULATION AND ORDER FOR

DISMISSAL WITH PREJUDICE
K. ADAMSON, M.D., et al,

Defendants.

 

Defendants, by and through counsel, Aaron D. Ford, Attorney General of the State
of Nevada, and Kayla D. Dorame, Deputy Attorney General, hereby stipulate and agree,
pursuant to FED. R. CIV. P. 41(a)(1), that the above captioned action should be dismissed
in its entirety with prejudice by order of this Court.

//1
//]
///
HT]
HT]
HT]
HT]
//l
///

 

 

 
Oo wns nu fF_ Ww NY

wb HO HO HY KY NY NY NV NY YF FY KF YF KF YF FF RF Ee eS
o nN A WN B W NY KF ODO DO AN DU KH Ww NY KF CO

 

 

Case 3:19-cv-00167-MMD-CLB Document 21 Filed 04/09/21 Page 2 of 3

Case 3:19-cv-00167-MMD-CLB Document17 Filed 04/07/21 Page 2 of 9

This Stipulation for Dismissal with Prejudice is executed. as part of an out-of-court
settlement between parties. Pursuant to the terms of the Settlement Agreement and Full

and Final Release, each party hereto shall bear its own attorney's fees and costs.

KKK

ov
DATED this AQ_ day of March, 2021. DATED this “\S* day of Mazeh, 2021.

By: A By: /s/ Kayla D. Dorame

ROLD SMITH (#79192) KAYLA D. DORAME
Plaintiff, Pro Se Deputy Attorney General
Public Safety Division

AARON D, FORD
Attorney General

   

Attorneys for Defendants

IT IS SO ORDERED.

US. DISTRICT JUDGE

 

DATED: April 9, 2021

 

 
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-00167-MMD-CLB Document 21 Filed 04/09/21 Page 3 of 3

CERTIFICATE OF SERVICE
I certify that | am an employee of the Office of the Attorney General, State of Nevada, and that
on this 8th day of April, 2021, I caused to be served a copy of the foregoing, STIPULATION AND
ORDER FOR DISMISSAL WITH PREJUDICE, by U.S. District Court CM/ECF Electronic Filing

to:

Harold Smith #79192

Care of LCC Law Librarian
Lovelock Correctional Center
1200 Prison Road

Lovelock, Nevada 89419
Icclawlibrary@doc.nv.gov

\ » J

ie A

An employee of the
Office of the Attorney General

 

 
